DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/17/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 Lines 1-2: The recitation “the plurality of nano-crystalline coatings” lacks antecedent basis. Claim 1 sets forth a single coating (Claim 1 Line 5). According, it is unclear if this should read as “a plurality of nano-crystalline coatings” or alternative if Claim 13 should depend on Claim 12, which sets for that the previously recited coating is a plurality of coatings. For the purpose of this Office Action, dependency of Claim 13 is treated as being on Claim 12, and not on Claim 1 as currently recited.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lundback (US 2020/0025278) in view of Pierick et al.  (US 2009/0152042).
Regarding Claim 1, Lundback discloses a mechanical component (700) comprising: a core substrate (720) defining a resonance damping cavity (751), wherein the resonance damping cavity is configured to damp a vibration in the component at a selected frequency or range of frequencies (see Figs. 8a-8c; see also [0227] disclosing elastic absorption of excessive loads, which would reduce backlash and accordingly would dampen vibrations; see also MPEP 2112.01(I)).
Lundback does not disclose that the component has a nano-crystalline coating on it. However, Pierick teaches coating a component, such as a gear (see [0089]) with a nano-crystalline coating (see [0089]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the mechanical component in the form of a gear disclosed in Lundback with a  nano-crystalline coating as taught in Pierick to “increase wear performance, heat dissipation, and/or to lighten weight” (see Pierick [0089]).
In the resulting Combination, since the coating goes on the outer surface of the gear, it necessarily follows that the nano-crystalline coating is on at least a portion of the core substrate.
Regarding Claim 2, Lundback further discloses the mechanical component of claim 1, wherein the core substrate defines a shape of a gear (see Fig. 8a).
	Regarding Claim 3, Lundback further discloses the mechanical component of claim 2, wherein the gear comprises a body (see Fig. 8a) and gear teeth (721) extending from the body (see Fig. 8a) wherein a portion of the body adjacent the gear teeth defines the resonance damping cavity (see Fig. 8b).
Regarding Claim 4, Lundback further discloses the mechanical component of claim 1, wherein the resonance damping cavity is at least partially filled with a vibration damping material (750), wherein the vibration damping material is different than a material of the core substrate (see Fig. 8b, since the vibration damping material is a deformable elastic material, for the device to operate as intended the substrate would have to be a different material that is less deformable).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the core substrate and the vibration damping material out of different materials for the mechanical component disclosed in Lundback for the mechanical component to work as intended.
Regarding Claim 5, Lundback further discloses the mechanical component of claim 1, wherein the vibration damping material comprises at least one of a polymer, rubber, polyurethane, polyvinyl chloride, or a metal or alloy (see [0124], disclosing rubber).
Regarding Claim 6, Lundback does not disclose for the mechanical component of claim 1 what the core substrate is made out of. However, Pierick teaches that the coated mechanical components can have a core substrate comprising polymeric material comprising at least one of polyether ether ketone (PEEK), polyamide (PA), polyimide (PI), bis-maleimide (BMI), epoxy, phenolic polymers, polyesters, polyurethanes, silicone rubbers, nylons, or combinations thereof (see [0088], disclosing “Epoxies, PEI, Nylon, ABS, PP, PET, PEEK, PES, PVC, Acetal, PPO, PPE, PC/ABS, Aluminum, titanium, magnesium, alloys of various metals, or other thermoplastic or thermoset materials, either filled or unfilled”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the mechanical component disclosed in Lundback with a core substrate made of a material such as Nylon as taught in Pierick to provide a cheap and light weight core component that can be easily formed.
Regarding Claim 7, Lundback does not disclose for the mechanical component of claim 1, what the core substrate is made out of. However, Pierick teaches that the coated mechanical components can have a core substrate comprising at least one of aluminum, titanium, or oxides thereof (see [0088], disclosing “Epoxies, PEI, Nylon, ABS, PP, PET, PEEK, PES, PVC, Acetal, PPO, PPE, PC/ABS, Aluminum, titanium, magnesium, alloys of various metals, or other thermoplastic or thermoset materials, either filled or unfilled”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the mechanical component disclosed in Lundback with a core substrate made of a material such as aluminum as taught in Pierick to provide a light weight core component that can be easily formed.
Regarding Claim 8, Lundback does not disclose what kind of material the core substrate is made of for the mechanical component of claim 1. However, Pierick teaches that the coated mechanical components can have a core substrate made out of a materials such as “[e]poxies, PEI, Nylon, ABS, PP, PET, PEEK, PES, PVC, Acetal, PPO, PPE, PC/ABS, Aluminum, titanium, magnesium, alloys of various metals, or other thermoplastic or thermoset materials, either filled or unfilled.” Accordingly, if non-metal material were chosen such as Nylon, the core substrate would have not undergone a case hardening process, a carburizing process, or a nitriding process, since these processes are used on metals.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the mechanical component disclosed in Lundback with a core substrate made of a material such as Nylon as taught in Pierick to provide a cheap and light weight core component that can be easily formed.
Regarding Claim 9, the Combination further suggests the mechanical component of claim 1, wherein the nano-crystalline metal coating comprises at least one of cobalt, nickel, or alloys thereof (see Pierick [0071], teaching nickel).
Regarding Claim 11, Lundback does not disclose how much of the mechanical component of claim 1 is covered by the coating. However, Pierick teaches, for example teaches that the core substrate can be substantially encased by the nano-crystalline coating (see Fig. 15, showing full encasement).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the mechanical component disclosed in Lundback with the nano-crystalline coating at least substantially encasing the core substrate as taught in Pierick to allow for a cheaper less durable material such as nylon to be encased in a stronger coated material to allow for the overall component to be lighter while having improvements in structure, performance, and durability (see Pierick [0004]).
Regarding Claim 15, Lundback discloses a gear (700) comprising: a core substrate (720) formed in the shape of the gear (see Fig. 8a), wherein the gear comprising a body (see Fig. 8a) and gear teeth (721) extending from the body (see Fig. 8a), and wherein a portion of the body adjacent the gear teeth defines a resonance damping cavity (751) configured to damp a vibration in the gear at a selected frequency or range of frequencies (see Figs. 8a-8c; see also [0227] disclosing elastic absorption of excessive loads, which would reduce backlash and accordingly would dampen vibrations; see also MPEP 2112.01(I)).
Lundback does not disclose that the component has a nano-crystalline coating on it. However, Pierick teaches coating a component, such as a gear (see [0089]) with a nano-crystalline coating (see [0089]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the mechanical component in the form of a gear disclosed in Lundback with a  nano-crystalline coating as taught in Pierick to “increase wear performance, heat dissipation, and/or to lighten weight” (see Pierick [0089]).
In the resulting Combination, since the coating goes on the outer surface of the gear, it necessarily follows that the nano-crystalline coating is on at least a portion of the core substrate.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lundback (US 2020/0025278) in view of Pierick et al.  (US 2009/0152042) and Engelhaupt et al. (US 6,406,611).
Regarding Claim 10, the Combination does not suggest the mechanical component of claim 1 having a coating of cobalt and phosphorus. However, Engelhaupt teaches electroplating using a nickel cobalt and phosphorous alloy (see Abstract) to provide corrosion and wear resistance (see Col. 1 Lines 16-22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a nickel cobalt phosphorus allow as the coating for the mechanical component of the Combination as taught in Engelhaupt to select a material for the mechanical component’s coating to provide the desired properties (such as corrosion and wear resistance), depending on the intended operating conditions and environment of the mechanical component.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lundback (US 2020/0025278) in view of Pierick et al. (US 2009/0152042) and Sato (US 2019/0210635).
Regarding Claim 12, the Combination further suggests the mechanical component of claim 1, wherein the nano-crystalline coating substantially encases the substrate, but does not suggest that a plurality of layers substantially encases the substrate.
However, Sato teaches providing a plurality of layers on top of the substrate (see Fig. 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the mechanical component suggested by the Combination with a plurality of coatings as taught in Sato to allow for a variation in the hardness of the layers, such as providing harder layers at the outermost portion of the mechanical component without overly increasing the weight and sizer of the mechanical component (see Sato [0007]; see also Sato [0056]).
In the resulting Combination it necessarily follows that since there are a plurality of nano-crystalline coatings deposited on the substrate, with one on top of the other, that at least one of the nano-crystalline metal coating substantially encases the substrate (in this case all of the layers would encase).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lundback (US 2020/0025278) in view of Pierick et al.  (US 2009/0152042), Sato (US 2019/0210635), and Engelhaupt et al. (US 6,406,611).
Regarding Claim 13, the Combination further suggests that the plurality of layers can be of different thicknesses (see Fig. 5) with the first layer (32, 33) being thicker than the second layer (35) (see Fig. 5), but does not suggest the use of a nickel-cobalt alloy and a cobalt-prosperous alloy for the layers. 
However, Engelhaupt teaches electroplating using a nickel cobalt and phosphorous alloy (see Abstract) to provide corrosion and wear resistance (see Col. 1 Lines 16-22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a nickel cobalt phosphorus allow as the coating for the mechanical component of the Combination as taught in Engelhaupt to select a material for the mechanical component’s coating to provide the desired properties (such as corrosion and wear resistance), depending on the intended operating conditions and environment of the mechanical component.
In the resulting Combination all of the layers would be a cobalt, nickel and phosphorus alloy, meaning that the first layer is a nickel cobalt alloy, the second layers is a cobalt-phosphorus allow, and the first layer is thicker than the second layer.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lundback (US 2020/0025278) in view of Pierick et al.  (US 2009/0152042) and Mauerlechner et al. (US 2021/0062906).
Regarding Claim 14, Lundback does not disclose truss supports for the mechanical component of claim 1.
However, Mauerlechner teaches providing a core substrate (see Fig. 4a-4c) comprises a web  structure (26) defining a plurality of truss supports (27).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the web structure of the core substrate disclosed in Lundback with truss supports as taught in Mauerlechner to allow for the substrate to be made thinner, and thereby using less materials to reduce manufacturing costs, while maintaining the gear’s strength against flexing or bending.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 8AM - 6PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM C JOYCE can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY ROBERT WEBER/Examiner, Art Unit 3658